           Case 2:18-cv-01543-RAJ Document 91 Filed 01/07/19 Page 1 of 25

                                                   Honorable Judge Richard A. Jones


 1
 2
 3
 4

 5
 6
 7                          UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 8
     BOMBARDIER INC.,                            No. 2:18-cv-01543-RAJ
 9
                         Plaintiff,              BOMBARDIER INC.'S
10                                               RESPONSE TO DEFENDANT
                 v.
                                                 MITSUBISHI AIRCRAFT
11
     MITSUBISHI AIRCRAFT CORPORATION,            CORPORATION AMERICA,
12   MITSUBISHI AIRCRAFT CORPORATION             INC.'S MOTION TO DISMISS
     AMERICA INC., AEROSPACE TESTING             NOTE ON MOTION
13
     ENGINEERING & CERTIFICATION INC.,           CALENDAR:
14   MICHEL KORWIN-SZYMANOWSKI,                  JANUARY 11, 2019
     LAURUS BASSON, MARC-ANTOINE
15   DELARCHE, CINDY DORNÉVAL, KEITH             ORAL ARGUMENT REQUESTED
     AYRE, AND JOHN AND/OR JANE DOES 1-
16   88,
17                       Defendants.
18
19
20
21
22

23
24
25
26
27

     BOMBARDIER INC.'S RESPONSE TO
     MITSUBISHI’S MOTION TO DISMISS
     (2:18-cv-01543-RAJ)
            Case 2:18-cv-01543-RAJ Document 91 Filed 01/07/19 Page 2 of 25




 1                                                      TABLE OF CONTENTS

 2   I.     INTRODUCTION ............................................................................................................... 1
 3   II.    BOMBARDIER’S COMPLAINT FAR SURPASSES THE PLAUSIBILITY
 4          STANDARD OF RULE 12(B)(6) ....................................................................................... 1

 5   III.   BOMBARDIER’S COMPLAINT ALLEGES THAT MITAC AMERICA
            ACQUIRED AND USED BOMBARDIER’S TRADE SECRETS .................................... 6
 6
     IV.    BOMBARDIER’S COMPLAINT SUFFICIENTLY ALLEGES THAT
 7          MITAC AMERICA KNEW OR SHOULD HAVE KNOWN THE TRADE
            SECRETS WERE IMPROPERLY ACQUIRED ................................................................ 9
 8
 9   V.     BOMBARDIER’S COUNT VIII OF TORTIOUS INTERFERENCE
            SHOULD NOT BE DISMISSED ..................................................................................... 11
10
            A.        MITAC America’s Tortious Inference Was Conducted for an Improper
11                    Purpose .................................................................................................................. 12
12          B.        MITAC America Actually Interfered with Bombardier’s Contracts and
13                    Business Expectations ........................................................................................... 13

14                    1.         The Code of Ethics Is an Enforceable Contract ........................................ 13

15                    2.         The Former Employees Breached Their Obligations ................................ 14

16                    3.         MITAC America Induced the Breach ....................................................... 15
17                    4.         Bombardier’s Claims Are Not Preempted ................................................. 16
18          C.        Bombardier Had a Valid Business Expectation in the Continued
19                    Employment of the Individual Defendants............................................................ 17

20          D.        Bombardier Properly Alleged Damages as a Result of MITAC
                      America’s Tortious Interference............................................................................ 18
21
     VI.    CONCLUSION ................................................................................................................. 19
22

23
24
25
26
27

     BOMBARDIER INC.'S RESPONSE TO
     MITSUBISHI’S MOTION TO DISMISS
     (2:18-cv-01543-RAJ) - i
               Case 2:18-cv-01543-RAJ Document 91 Filed 01/07/19 Page 3 of 25




 1                                               TABLE OF AUTHORITIES

 2             Cases

 3   AccentCare Home Health of Rogue Valley, LLC v. Bliss, No. 1:16-cv-01393-CL, 2017 U.S.

 4      Dist. LEXIS 88125 (D. Or. Apr. 13, 2017) ............................................................................ 4

 5   ASDI, Inc. v. Beard Research, Inc., 11 A.3d 749 (Del. 2010) ................................................... 6

 6   Ashcroft v. Iqbal, 556 U.S. 662 (2009)............................................................................... 1, 4, 7

 7   Beard Research, Inc. v. Kates, 8 A.3d 573 (Del. Ch.) ............................................................... 6

 8   Becton, Dickinson & Co. v. Cytek Biosciences Inc., No. 18-CV-00933-MMC, 2018 WL

 9      2298500 (N.D. Cal. May 21, 2018) ........................................................................................ 7

10   Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007)........................................................ 1, 4, 7

11   BlueEarth Biofuels, LLC v. Hawaiian Elec. Co., 780 F. Supp. 2d 1061 (D. Haw. 2011).......... 5

12   Boeing Co. v. Sierracin Corp., 108 Wash.2d 38 (1987) .......................................................... 16

13   Cascade Auto Glass, Inc. v. Progressive Cas. Ins. Co., 135 Wn. App. 760, 145 P.3d 1253

14      (Wash. Ct. App. 2006) .......................................................................................................... 14

15   Droeger v. Welsh Sporting Goods Corp., 541 F.2d 790 (9th Cir. 1976) ................................. 11

16   E.I. du Pont de Nemours & Co. v. Agfa-Gavaert NV, 335 F. Supp. 3d 657 (D. Del. 2018) ...... 6

17   Eclectic Properties E., LLC v. Marcus & Millichap Co., 751 F.3d 990 (9th Cir. 2014) ........... 9

18   Extreme Reach, Inc. v. Spotgenie Partners, LLC, No. CV 13-07563-DMG (JCGx), 2013 WL

19      12081182 (C.D. Cal. Nov. 22, 2013) ..................................................................................... 8

20   Gaglidari v. Denny’s Rests., 117 Wn.2d 426 (1991) ............................................................... 14

21   Hollingsworth Solderless Terminal Co. v. Turley, 622 F.2d 1324 (9th Cir. 1980) .................... 5

22   Inteum Co., LLC v. National Univ. of Singapore, No. C17-1252-JCC, 2017 WL 6611961

23      (W.D. Wash. Dec. 27, 2017) .................................................................................................. 7

24   Joshua David Mellberg LLC v. Will, 96 F. Supp. 3d 953 (D. Ariz. 2015) ............................... 10

25   Landstar Inway Inc. v. Samrow, 181 Wash. App. 109, 126, 325 P.3d 327 (2014) .................... 6

26   Libera v. City of Port Angeles, 178 Wash. App. 669 (2013) ................................................... 13

27

     BOMBARDIER INC.'S RESPONSE TO
     MITSUBISHI’S MOTION TO DISMISS
     (2:18-cv-01543-RAJ) - ii
                Case 2:18-cv-01543-RAJ Document 91 Filed 01/07/19 Page 4 of 25




 1   Miles Inc. v. Cookson Am., Inc., No. CIV.A. 12,310, 1994 WL 676761 (Del. Ch. Nov. 15,

 2      1994) ....................................................................................................................................... 6

 3   Mintel Learning Tech., Inc. v. Ambow Educ. Holding Ltd., No. 5:11-CV-01504-EJD, 2012

 4      WL 762126 (N.D. Cal. Mar. 8, 2012) .................................................................................... 5

 5   Modumetal, Inc. v. Xtalic Corp., 4 Wash. App. 2d 810 (2018)................................................ 16

 6   Pleas v. City of Seattle, 112 Wash. 2d 794, 803–04, 774 P.2d 1158 (1989) ............................ 13

 7   Ranza v. Nike, Inc., 793 F.3d 1059 (9th Cir. 2015) .................................................................... 6

 8   Rockwell Collins, Inc. v. Wallace, No. SACV 17-01369 AG (JCGx), 2017 WL 5502775 (C.D.

 9      Cal. Nov. 10, 2017) ................................................................................................................ 5

10   Sampson v. Jeld-Wen Inc., 2015 U.S. Dist. LEXIS 181232 (E.D. Wash. Dec. 18, 2015) ....... 14

11   SEIU Healthcare Nw. Training P’ship v. Evergreen Freedom Found., 427 P.3d 688 (Ct. App.

12      Wash. 2018) .......................................................................................................................... 16

13   SMS Signature Cars v. Connects Mktg. LLC, No. SACV 12-1300, 2012 WL 12893935 JVS

14      (ANx) (C.D. Cal. Oct. 29, 2012) ............................................................................................ 5

15   SolarCity Corp. v. Pure Solar Co., No. CV 16-01814-BRO (DTBx), 2016 WL 11019989

16      (C.D. Cal. Dec. 27, 2016) ....................................................................................................... 8

17   Thola v. Henschell, 140 Wash. App. 70, 78, 164 P.3d 524 (Wash. Ct. App. 2007) ............ 8, 16

18             Statutes

19   RCW 19.108.010 ...................................................................................................................... 11

20
21
22

23
24
25
26
27

     BOMBARDIER INC.'S RESPONSE TO
     MITSUBISHI’S MOTION TO DISMISS
     (2:18-cv-01543-RAJ) - iii
                   Case 2:18-cv-01543-RAJ Document 91 Filed 01/07/19 Page 5 of 25




 1        I.      INTRODUCTION
 2                Under the Iqbal and Twombly standards, Bombardier need only plead plausible

 3   allegations that properly state a claim. Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007);

 4   Ashcroft v. Iqbal, 556 U.S. 662 (2009). Bombardier’s 90-page Complaint, which spans 277

 5   paragraphs, far exceeds this standard for each claim. Instead of accepting this well-pled

 6   Complaint and providing its answer, MITAC America has moved under Rule 12(b)(6) to

 7   dismiss. In doing so, MITAC America outright ignores highly relevant facts that are fatal to
 8   its requested relief. MITAC America also takes dramatic liberties with respect to its cited
 9   legal authority. For at least these reasons its motion should be dismissed so Bombardier may
10   proceed with proving MITAC America’s trade secret misappropriation and tortious
11   interference.
12       II.      BOMBARDIER’S COMPLAINT FAR SURPASSES THE PLAUSIBILITY
                  STANDARD OF RULE 12(B)(6)
13
                  In its Complaint Bombardier pled at least the following facts that support its claims for
14
     trade secret misappropriation and tortious interference: 1
15
16   •      MITAC America is a subsidiary corporation of Defendant MITAC. Dkt. No. 1 at ¶ 4.

17   •         MITAC formed MITAC America on June 4, 2014, to focus on utilizing North American
               resources to design and certify the MRJ. Dkt. No. 1 at ¶ 41.
18
19   •         MITAC America was formed as a direct result of MITAC’s lack of experience in aircraft
               certification, as exemplified by, inter alia, MITAC’s significant delays in the MRJ
20             program. Dkt. No. 1 at ¶¶ 35-41.

21   •         MITAC, MITAC America, and AeroTEC (a consultant and certification partner of
               MITAC and MITAC America) jointly formed and staffed the Seattle Engineering Center
22
               on August 3, 2015 to manage MRJ development and certification in the United States.
23             Dkt. No. 1 at ¶ 42.

24   •         MITAC, MITAC America, and AeroTEC continuously delayed the MRJ project as a
               direct result of their failures in the certification of the MRJ. Dkt. No. 1 at ¶¶ 43-48.
25
26
            1 Given the length and detail of Bombardier’s factual allegations, these have been
27   shortened for efficiency's sake.
     BOMBARDIER INC.'S RESPONSE TO
     MITSUBISHI’S MOTION TO DISMISS
     (2:18-cv-01543-RAJ) - 1
             Case 2:18-cv-01543-RAJ Document 91 Filed 01/07/19 Page 6 of 25




 1   •   Bombardier developed certain trade secret information, including information used for the
 2       C-Series aircraft’s design and certification for use in the United States and abroad. E.g.,
         Dkt. No. 1 at ¶¶ 60-66, 93-95, 105, 106.
 3
     •   Bombardier has taken reasonable measures to maintain the secrecy of its trade secret
 4       information including, without limitation, subjecting all employees to a Code of Ethics
         that instructs personnel how to properly maintain the secrecy of said trade secrets. Dkt.
 5
         No. 1 at ¶¶ 96, 107.
 6
     •   Bombardier’s trade secrets have independent economic value and also have tremendous
 7       value to MITAC America and its MRJ certification efforts. Dkt. No. 1 at ¶¶ 97, 108.
 8
     •   Shortly before MITAC’s announcement of the MRJ’s fourth delay, MITAC, MITAC
 9       America, and AeroTEC began recruiting Bombardier personnel, such as by conducting a
         job fair just one kilometer from Bombardier’s primary facility. Dkt. No. 1 at ¶ 49.
10
     •   MITAC America promoted this job fair both online and in the Montréal Gazette in the
11       weeks leading up to the event and advertised that it was “looking to hire over 200 Aircraft
12       System Engineers who can work on Certification activities of MRJ aircraft.” Dkt. No.
         1 at ¶ 49.
13
     •   MITAC America recruited Bombardier personnel to work on MRJ development and
14       certification including retaining and using professional recruiting services such as
         Velocity Consulting Solutions, contacting Bombardier personnel directly via email, and
15
         using successfully-recruited former Bombardier personnel to entice their former
16       colleagues to likewise defect. Dkt. No. 1 at ¶¶ 49, 99.

17   •   MITAC America engaged in the active recruitment of Bombardier personnel despite
         Bombardier’s warning to MITAC America’s corporate parent that it should not
18       improperly lure Bombardier’s employees to work on the MRJ project. Dkt. No. 1 at ¶ 54.
19
     •   MITAC America specifically targeted Bombardier personnel for recruitment with the
20       intention of using the new recruits to provide proprietary and trade secret Bombardier
         design and/or certification information for use in the MRJ project. Dkt. No. 1 at ¶ 99.
21
     •   Additionally, MITAC America knew of and condoned AeroTEC’s targeted recruiting of
22
         Bombardier personnel in Wichita, Kansas. Dkt. No. 1 at ¶ 99.
23
     •   To Bombardier’s knowledge, MITAC, MITAC America, and AeroTEC now employ at
24       least 90 former Bombardier personnel whose job responsibilities relate directly to the
         development and certification of the MRJ. Dkt. No. 1 at ¶¶ 11, 59, 69.
25
26   •   For example, roughly one month after the MITAC America job fair, MITAC successfully
         lured Bombardier’s TCCA’s Design Approval Designee, Keith Ayre, to join the MRJ
27

     BOMBARDIER INC.'S RESPONSE TO
     MITSUBISHI’S MOTION TO DISMISS
     (2:18-cv-01543-RAJ) - 2
             Case 2:18-cv-01543-RAJ Document 91 Filed 01/07/19 Page 7 of 25



         efforts. Dkt. No. 1 at ¶ 49. Indeed, Mr. Ayre began aiding in the certification of the MRJ
 1       while still employed by Bombardier. Id.
 2
     •   Bombardier employees are bound by a Code of Ethics that requires them to maintain the
 3       confidentiality of Bombardier’s confidential information and trade secrets, including after
         leaving Bombardier. Dkt. No. 1 at ¶¶ 53, 60-69, Exs. C, D, K, N, P, R.
 4
     •   At least some, if not all, of these 90-plus employees stole trade secret information from
 5
         Bombardier prior to their departure. Dkt. No. 1 at ¶¶ 59-68, 94.
 6
     •   The five former employees that are named defendants stole significant amounts of trade
 7       secret information directly relating to aircraft certification in their final weeks and days of
         employment. Dkt. No. 1 at ¶¶ 60-67. This information was ultimately used by or shared
 8       with MITAC America. Dkt. No. 1 at ¶¶ 98, 99, 110.
 9
     •   MITAC, MITAC America, and AeroTEC abandoned the design of certain MRJ systems
10       and electrical configurations in favor of new designs that would be easier to certify shortly
         after MITAC America improperly lured away Bombardier personnel having access to and
11       improper possession of Bombardier trade secrets. MITAC America used Bombardier
         trade secret information to assist in the new design’s certification. Dkt. No. 1 at ¶ 98, 99,
12
         110.
13
     •   MITAC America knew or had reason to know its knowledge of the Bombardier trade
14       secrets was derived from or through a person who had utilized improper means to acquire
         it, acquired under circumstances giving rise to a duty to maintain its secrecy, or derived
15       from or through a person who owed a duty to Bombardier to maintain its secrecy. Dkt.
16       No. 1 at ¶ 98, 99, 110.

17   •   Bombardier has suffered and will continue to suffer irreparable financial loss and an
         irreparable loss of the confidentiality of their trade secret information. Dkt. No. 1 at ¶¶
18       101, 112.
19
     •   Bombardier reasonably expected each of its former employees to adhere to Bombardier’s
20       Code of Ethics, including the obligation to not divulge [Bombardier] confidential
         information to anyone other than the person or persons for whom it is intended, unless
21       authorized or legally required to do so. Dkt. No. 1 at ¶ 147.
22
     •   Bombardier reasonably expected that it would continue to employ Defendants Basson,
23       Delarche, Dornéval, Ayre and Does 1-88, to continue working in Bombardier’s aerospace
         division. Dkt. No. 1 at ¶ 148.
24
     •   Bombardier reasonably expected that key personnel for the C-Series and Global
25       7000/8000 Aircraft would not join (within a span of a few months) a competing venture in
26       need of Bombardier’s trade secret information. Dkt. No. 1 at ¶ 149.

27

     BOMBARDIER INC.'S RESPONSE TO
     MITSUBISHI’S MOTION TO DISMISS
     (2:18-cv-01543-RAJ) - 3
            Case 2:18-cv-01543-RAJ Document 91 Filed 01/07/19 Page 8 of 25



     •   Bombardier reasonably expected to adhere to its certification schedules for the C-Series
 1       and Global 7000/8000 Aircraft. Dkt. No. 1 at ¶ 150.
 2
     •   MITAC America knew about these contractual relationships and knew about
 3       Bombardier’s business expectations. Dkt. No. 1 at ¶ 151.
 4   •   MITAC America intentionally interfered with Bombardier’s contractual relationships and
 5       business expectations, which caused breach of the contractual relationships with, and
         business expectations from, at least Defendants Basson, Delarche, Dornéval, Ayre and
 6       Does 1-88. Dkt. No. 1 at ¶ 152.

 7   •   MITAC America intentionally interfered with Bombardier’s contractual relationships and
         business expectations, and did so for improper purposes. Dkt. No. 1 at ¶ 153.
 8
 9   •   MITAC America’s intentional interference with Bombardier’s contractual relationships
         and business expectations resulted in significant harm to Bombardier, including costly
10       delays to its certification efforts for the C-Series and Global 7000/8000 Aircraft. Dkt. No.
         1 at ¶¶ 153, 154.
11
            These factual allegations must be taken as true, and together they far exceed the
12
     plausibility requirement of Iqbal and Twombly. Recent precedent supports this view. For
13
     example, in AccentCare Home Health of Rogue Valley, LLC v. Bliss, the plaintiff alleged that
14
     the “California defendants planned and executed a scheme by which they targeted the senior
15
     management of [the plaintiff] and recruited them to leave [the plaintiff], breach their
16
     employment contracts, take account information and other proprietary information, solicit
17
     other employees to join them, and ultimately create a new branch of [one of the California
18
     defendants] in Medford, Oregon.” No. 1:16-cv-01393-CL, 2017 U.S. Dist. LEXIS 88125, at
19
     *3-*4, *12 (D. Or. Apr. 13, 2017). In view of these allegations the court held that the plaintiff
20
     “has sufficiently alleged facts to support” a claim of trade secret misappropriation against the
21
     California defendants.
22
            Here, Bombardier alleged that MITAC America conducted a job fair next to
23
     Bombardier’s principal place of business and that MITAC America “promoted their job fair
24
     both online and in the Montréal Gazette in the weeks leading up to the event and they
25
     advertised that it was ‘looking to hire over 200 Aircraft System Engineers who can work on
26
     Certification activities of MRJ aircraft.’” Dkt. No. 1 at ¶ 49.           This allegation alone
27

     BOMBARDIER INC.'S RESPONSE TO
     MITSUBISHI’S MOTION TO DISMISS
     (2:18-cv-01543-RAJ) - 4
            Case 2:18-cv-01543-RAJ Document 91 Filed 01/07/19 Page 9 of 25




 1   indicates that the recruitment was directed at employees who would have access to—and

 2   therefore could abscond with—Bombardier trade secrets. See also Hollingsworth Solderless

 3   Terminal Co. v. Turley, 622 F.2d 1324, 1337–38 (9th Cir. 1980) (citations omitted) (holding

 4   that “if either the defecting employee or the competitor . . . is guilty of some concomitant,

 5   unconscionable conduct, the injured former employer has a cause of action to recover for the

 6   detriment he has thereby suffered” and that “if there is a misappropriation of trade secrets as a

 7   concomitant of the solicitation,’ relief would be granted”).
 8          Courts have routinely denied Rule 12(b)(6) motions where plaintiffs have pleaded
 9   fewer facts than are involved here. See, e.g., Rockwell Collins, Inc. v. Wallace, No. SACV
10   17-01369 AG (JCGx), 2017 WL 5502775, at *3 (C.D. Cal. Nov. 10, 2017) (finding it
11   sufficient to plead (1) that downloads of confidential files “were ‘unauthorized’ because of
12   specific company policies and because the company never gave him permission to download
13   the information”; and (2) that the plaintiff was “damaged because [defendant] took the
14   proprietary information and because it had to conduct an investigation to determine what was
15   taken”); SMS Signature Cars v. Connects Mktg. LLC, No. SACV 12-1300, 2012 WL
16   12893935 JVS (ANx), at *4 (C.D. Cal. Oct. 29, 2012) (finding it sufficient to plead that
17   “Defendants Connects and Hruza (1) acquired trade secrets during SMS and AMI's
18   negotiation process; (2) used these trade secrets to produce competing products; and (3)
19   disclosed these trade secrets to Defendant PGL”); Mintel Learning Tech., Inc. v. Ambow
20   Educ. Holding Ltd., No. 5:11-CV-01504-EJD, 2012 WL 762126, at *2 (N.D. Cal. Mar. 8,
21   2012) (finding it sufficient to (1) plead that defendant knew that it was acquiring plaintiff’s
22   trade secrets in breach of a confidentiality obligation; and (2) recite a provision of a contract
23   demonstrating that the received information was subject to said confidentiality obligation);
24   see also BlueEarth Biofuels, LLC v. Hawaiian Elec. Co., 780 F. Supp. 2d 1061, 1079 (D.
25   Haw. 2011) (finding it sufficient to plead that defendant “solicited business from [plaintiff’s]
26   clients, used [plaintiff’s] proprietary information to solicit proposed funding, interfered with
27   its contracts, breached its nondisclosure with [plaintiff], and disparaged [plaintiff]”). As
     BOMBARDIER INC.'S RESPONSE TO
     MITSUBISHI’S MOTION TO DISMISS
     (2:18-cv-01543-RAJ) - 5
            Case 2:18-cv-01543-RAJ Document 91 Filed 01/07/19 Page 10 of 25




 1   discussed below, MITAC America’s motion fails to demonstrate that Bombardier’s

 2   allegations are not plausible, and therefore its motion should be denied.

 3   III.       BOMBARDIER’S COMPLAINT ALLEGES THAT MITAC AMERICA
                ACQUIRED AND USED BOMBARDIER’S TRADE SECRETS
 4
                MITAC America mischaracterizes the detailed allegations found in Bombardier’s
 5
     Complaint. MITAC America also raises questions that are not relevant to a Rule 12(b)(6)
 6
     motion. As summarized in the previous section, Bombardier’s Complaint includes detailed
 7
     allegations regarding MITAC America’s improper acquisition and use of Bombardier’s trade
 8
     secrets.
 9
                MITAC America’s primary argument is that it is too far removed from the five named
10
     individual defendants who stole documents from Bombardier to be liable for trade secret
11
     misappropriation. That argument ignores both the plain allegations of the Complaint as well
12
     as common sense. 2
13
                MITAC America exists to certify the MRJ. Dkt. No. 1 at ¶¶ 35-40, 41. MITAC
14
     America specifically sought out Bombardier employees with access to Bombardier’s trade
15
     secrets relating to aircraft certification. Dkt. No. 1 at ¶¶ 49, 99. Those employees stole trade
16
     secrets relating to aircraft certification, and those employees now work for either MITAC
17
     America, MITAC, or AeroTEC. Dkt. No. 1 at ¶¶ 60-67. These allegations alone justify
18
     denying the Rule 12(b)(6) motion. But the allegations do not stop there. Shortly after the
19
     employees began working for MITAC America or its partners, MITAC announced that there
20
21
22           2 To the extent MITAC America is attempting to distinguish itself from MITAC, these
     efforts cannot carry the day. The alter-ego test can be used to impute liability of a subsidiary
23   to a parent or vice versa. See Ranza v. Nike, Inc., 793 F.3d 1059, 1070–71 (9th Cir. 2015);
     Beard Research, Inc. v. Kates, 8 A.3d 573, 600 (Del. Ch.), aff'd sub nom; ASDI, Inc. v. Beard
24
     Research, Inc., 11 A.3d 749 (Del. 2010); Miles Inc. v. Cookson Am., Inc., No. CIV.A. 12,310,
25   1994 WL 676761, at *19 (Del. Ch. Nov. 15, 1994); Landstar Inway Inc. v. Samrow, 181
     Wash. App. 109, 126, 325 P.3d 327, 338 (2014); E.I. du Pont de Nemours & Co. v. Agfa-
26   Gavaert NV, 335 F. Supp. 3d 657, 675 (D. Del. 2018). MITAC America’s motion does not
     even address this fact. Moreover, it is unclear whether there is any meaningful distinction
27   between the two entities, and MITAC America’s motion adds no clarity.
     BOMBARDIER INC.'S RESPONSE TO
     MITSUBISHI’S MOTION TO DISMISS
     (2:18-cv-01543-RAJ) - 6
            Case 2:18-cv-01543-RAJ Document 91 Filed 01/07/19 Page 11 of 25




 1   would be significant redesigns of the MRJ in view of certification concerns. Dkt. No. 1 at ¶¶

 2   98, 99, 110. Given MITAC America’s direct employment of at least some of Does 1-88, its

 3   relationship with MITAC and AeroTEC, and its role in the certification of the MRJ, its use of

 4   Bombardier’s trade secrets is far beyond plausible, it is axiomatic. Beyond this, Bombardier’s

 5   allegations regarding MITAC America’s direct involvement in the employment of the

 6   individuals and their misappropriation are already proving true: MITAC America has now

 7   admitted that it provided laptops to Defendant Dornéval and Defendant Basson. Dkt. No. 79
 8   at ¶¶ 11-12.
 9           Bombardier is not required to plead every instance where MITAC America acquired
10   and used Bombardier’s trade secrets, as MITAC America’s motion suggests. Bombardier’s
11   allegations are not a “chain of mere possibilities” (Motion at 10-11), but instead set forth the
12   core allegations demonstrating that MITAC America misappropriated Bombardier’s trade
13   secrets. See Becton, Dickinson & Co. v. Cytek Biosciences Inc., No. 18-CV-00933-MMC,
14   2018 WL 2298500, at *5 (N.D. Cal. May 21, 2018) (finding allegations that the defendant,
15   “which had never previously produced a cytometer, launched . . . two cytometers, one bearing
16   ‘striking similarities’ to a cytometer” that former employees developed while working for the
17   plaintiff, were sufficient).
18           MITAC America’s reliance on Inteum Co., LLC v. National Univ. of Singapore is
19   misplaced. No. C17-1252-JCC, 2017 WL 6611961, at *3 (W.D. Wash. Dec. 27, 2017). In
20   Inteum, certain exhibits to the plaintiff’s complaint undermined certain of its allegations, thus
21   preventing the court from construing “all inferences reasonably drawn from . . . facts
22   [pleaded]” in the plaintiff’s favor.      Id.   Here, by comparison, there are no factual
23   inconsistencies between the facts pleaded and the exhibits attached to the Complaint. In this
24   case, therefore, the Court should construe all inferences from the facts in Bombardier’s favor,
25   consistent with the well-settled precedent of Iqbal and Twombly. 3
26
             3
           MITAC America’s argument that Bombardier cannot state a claim for relief against
27   MITAC America because a MITAC employment agreement allegedly instructs its employees
     BOMBARDIER INC.'S RESPONSE TO
     MITSUBISHI’S MOTION TO DISMISS
     (2:18-cv-01543-RAJ) - 7
            Case 2:18-cv-01543-RAJ Document 91 Filed 01/07/19 Page 12 of 25




 1          MITAC America further argues that the Complaint lacks sufficient allegations because

 2   the bulk of the presently available evidence is directed to the various employees and not

 3   MITAC America itself. However, this ignores clear legal precedent that an employer may

 4   be vicariously liable for trade secret misappropriation by its employees.

 5                  Further, ‘[u]nder the doctrine of respondeat superior, an
                    employer is vicariously liable for the torts of its employees
 6
                    committed within the scope of the employment.’ This includes
 7                  intentional torts, even if the employer has not authorized the
                    employee to perform the tortious activity, so long as there is a
 8                  ‘causal nexus’ between the activity and the employee’s work.
 9   SolarCity Corp. v. Pure Solar Co., No. CV 16-01814-BRO (DTBx), 2016 WL 11019989, at
10   *5 (C.D. Cal. Dec. 27, 2016) (internal citation omitted); Extreme Reach, Inc. v. Spotgenie
11   Partners, LLC, No. CV 13-07563-DMG (JCGx), 2013 WL 12081182, at *7 (C.D. Cal. Nov.
12   22, 2013) (holding that the defendant may be liable for its employees’ misappropriation of
13   trade secrets under the doctrine of respondeat superior). This approach has also been adopted
14   by Washington courts. See, e.g., Thola v. Henschell, 140 Wash. App. 70, 78, 164 P.3d 524,
15   528 (Wash. Ct. App. 2007) (“But we agree with the majority of jurisdictions addressing the
16   issue and conclude that one may violate the UTSA vicariously and be held responsible for
17   such violation.”).
18          Here, as described in Section II, MITAC America actively engaged in soliciting at
19
     least 90 employees, each with specific certification experience and access to Bombardier trade
20
     secrets, to leave Bombardier to work on the MRJ certification efforts. Those employees stole
21
     extensive trade secrets from Bombardier and began to work for MITAC America, its
22
     corporate parent, or its certification partner. The stolen trade secrets have far more than a
23
     not to transfer or use confidential information from a past employer is unavailing and is not
24
     consistent with the factual allegations of the Complaint. Bombardier’s Complaint contains
25   detailed allegations of numerous documents that were actually stolen on the eve of multiple
     employees’ departure from Bombardier to go work on the MRJ certification project after
26   being solicited by MITAC America. If anything, this agreement illustrates MITAC’s
     knowledge that these employees had access to trade secrets, had misappropriated trade
27   secrets, and would (and ultimately did) use those trade secrets in the MRJ project.
     BOMBARDIER INC.'S RESPONSE TO
     MITSUBISHI’S MOTION TO DISMISS
     (2:18-cv-01543-RAJ) - 8
            Case 2:18-cv-01543-RAJ Document 91 Filed 01/07/19 Page 13 of 25




 1   “causal nexus” to the work done at MITAC America, and MITAC America is therefore

 2   vicariously liable for at least its employees’ use of the misappropriated trade secrets.

 3          MITAC America has presented no explanation, much less a plausible one, for why it

 4   actively recruited Bombardier’s certification personnel who then stole confidential

 5   certification and design-related documents from Bombardier just prior to beginning their work

 6   on the MRJ. However, even if MITAC America had presented an “alternative explanation”

 7   for these actions, such an explanation would be irrelevant for purposes of a motion to dismiss
 8   under Rule 12(b)(6).
 9          If there are two alternative explanations, one advanced by defendant and the other
10   advanced by plaintiff, both of which are plausible, plaintiff’s complaint survives a motion to
11   dismiss under Rule 12(b)(6). Plaintiff’s complaint may be dismissed only when defendant’s
12   plausible alternative explanation is so convincing that plaintiff’s explanation is implausible.
13   Eclectic Properties E., LLC v. Marcus & Millichap Co., 751 F.3d 990, 996 (9th Cir. 2014).
14   MITAC America’s motion does not even offer such an alternative explanation, much less one
15   that “is so convincing that plaintiff’s explanation is implausible.” Id. Instead, MITAC
16   America’s motion merely contests the allegations set forth in Bombardier’s Complaint, which
17   falls far short of the standard for granting a motion to dismiss under Rule 12(b)(6).
18   IV.    BOMBARDIER’S COMPLAINT SUFFICIENTLY ALLEGES THAT MITAC
            AMERICA KNEW OR SHOULD HAVE KNOWN THE TRADE SECRETS
19
            WERE IMPROPERLY ACQUIRED
20          As summarized in Section II, Bombardier’s Complaint identifies numerous factual
21   allegations plausibly demonstrating that MITAC America knew or should have known that
22   the employees it recruited to work on MRJ certification would rely or were relying on
23   Bombardier trade secret information.
24          MITAC America specifically targeted numerous Bombardier employees with access
25   to Bombardier trade secrets. Dkt. No. 1 at ¶¶ 11, 49, 59, 69. Once it acquired a critical mass
26   of these employees, it announced significant changes to the MRJ certification efforts. Dkt.
27

     BOMBARDIER INC.'S RESPONSE TO
     MITSUBISHI’S MOTION TO DISMISS
     (2:18-cv-01543-RAJ) - 9
            Case 2:18-cv-01543-RAJ Document 91 Filed 01/07/19 Page 14 of 25




 1   No. 1 at ¶¶ 98, 99, 110. This alone is sufficient to defeat a Rule 12(b)(6) motion. However,

 2   on June 3, 2016, Bombardier contacted Mr. Luke Walker of MHI (MITAC and MITAC

 3   America’s largest shareholder), in an effort to stop MITAC and MITAC America’s attempts

 4   to hire away key Bombardier personnel.        Dkt. No. 1 at ¶ 54.     In this communication,

 5   Bombardier informed MITAC and MITAC America that Bombardier was concerned that

 6   trade secrets obtained by former Bombardier employees would be transferred to MITAC and

 7   MITAC America and improperly used. Id. Mr. Walker acknowledged these concerns. Id.
 8   On August 5, 2016, and January 27, 2017, the President and CEO of Bombardier contacted
 9   MHI’s Chairman of the Board (Mr. Hideaki Omiya) to raise concerns that “the employees
10   recruited by MHI will use the intellectual property owned by Bombardier to assist MHI in
11   developing the MRJ aircraft which will compete against Bombardier aircraft.” Dkt. No. 1 at
12   ¶56. These concerns were reiterated again on February 17, 2017, by Bombardier’s outside
13   counsel. Dkt. No. 1 at Ex. I. MITAC America’s motion completely ignores these facts. To
14   argue that Bombardier did not plead facts to support the allegation that MITAC America
15   knew or should have known that the employees it recruited from Bombardier had trade secret
16   information and that the use of that information would be improper strains credulity.
17          MITAC America cites no authority to support its apparent proposition that explicitly
18   notifying a corporation that its employees may have acquired without authorization certain
19   trade secret information that they may well attempt to misuse does not put that corporation on
20   notice. Instead, MITAC America relies on Joshua David Mellberg LLC v. Will, which is
21   unavailing. 96 F. Supp. 3d 953, 982 (D. Ariz. 2015). In Mellberg, the court merely indicated
22   that it is not plausible that knowledge of trade secret usage can be imputed to a corporate
23   entity based solely on that corporate entity’s employment of former employees who
24   misappropriated trade secrets. Id. Unlike the plaintiff in Mellberg, Bombardier directly
25   contacted MHI, the parent of both MITAC and MITAC America, to put all on notice that the
26   employees being illicitly recruited from Bombardier could arrive with Bombardier trade
27   secret information that they may well use in MRJ certification efforts. These facts end the
     BOMBARDIER INC.'S RESPONSE TO
     MITSUBISHI’S MOTION TO DISMISS
     (2:18-cv-01543-RAJ) - 10
            Case 2:18-cv-01543-RAJ Document 91 Filed 01/07/19 Page 15 of 25




 1   inquiry. But even beyond the direct notification given to MITAC America, the fact that

 2   MITAC America specifically sought to hire in similar capacities for the MRJ certification

 3   project a critical mass of personnel from Bombardier that it knew had access to Bombardier

 4   trade secret information through their confidential work at Bombardier squarely put MITAC

 5   America in the “known or should have known” category. See, e.g., Dkt. No. 1 at ¶ 49.

 6          Finally, MITAC America’s reliance on Droeger v. Welsh Sporting Goods Corp. is

 7   misplaced. 541 F.2d 790, 792-93 (9th Cir. 1976). In Droeger (which issued before the UTSA
 8   existed, much less the DTSA), the corporate employee properly acquired the alleged trade
 9   secret from the plaintiff, and there was no evidence that the corporate employee ever
10   communicated this trade secret to anyone else within the corporation. Id. Here, Bombardier’s
11   trade secrets were not properly acquired; they were taken without authorization.
12   Bombardier’s Complaint alleges that some of Does 1-88 work for MITAC America and those
13   employees have used those trade secrets in the course of their employment. Dkt. No. 1 at
14   ¶ 59. As such, a MITAC America employee would have (1) acquired Bombardier’s trade
15   secrets; and (2) “know[n] or [had] reason to know that the trade secret[s] [were] acquired by
16   improper means.” RCW 19.108.010(2)(a) (emphasis added). There is no need to “impute”
17   any knowledge to MITAC America because, as the employer, MITAC America is already
18   vicariously liable for its employees’ misappropriation.
19    V.    BOMBARDIER’S COUNT VIII OF TORTIOUS INTERFERENCE SHOULD
            NOT BE DISMISSED
20
            Bombardier identified at least four business expectations in its Complaint, each of
21
     which forms an independent basis for Bombardier’s tortious interference claim against
22
     MITAC America:
23
24          1.      Bombardier reasonably expected each of its former employees to
                    adhere to Bombardier’s Code of Ethics, including the obligation to not
25                  divulge [Bombardier] confidential information to anyone other than the
                    person or persons for whom it is intended, unless authorized or legally
26                  required to do so. Dkt. No. 1 at ¶ 147.
27

     BOMBARDIER INC.'S RESPONSE TO
     MITSUBISHI’S MOTION TO DISMISS
     (2:18-cv-01543-RAJ) - 11
            Case 2:18-cv-01543-RAJ Document 91 Filed 01/07/19 Page 16 of 25



            2.      Bombardier reasonably expected that it would continue to employ
 1                  Defendants Basson, Delarche, Dornéval, and Does 1-88, to continue
 2                  working in Bombardier’s aerospace division. Dkt. No. 1 at ¶ 148.

 3          3.      Bombardier reasonably expected that key personnel for the C-Series
                    and Global 7000/8000 Aircraft would not join (within a span of a few
 4                  months) a competing venture in need of Bombardier’s trade secret
                    information. Dkt. No. 1 at ¶ 149.
 5
 6          4.      Bombardier reasonably expected to adhere to its certification schedules
                    for the C-Series and Global 7000/8000 Aircraft. Dkt. No. 1 at ¶ 150.
 7
            As discussed below, MITAC America’s motion fails to set forth any reason to dismiss
 8
     Bombardier’s claim for tortious interference based on any of these independent theories.
 9
                    A.     MITAC America’s Tortious Inference Was Conducted for an
10                         Improper Purpose
11          Bombardier’s Complaint states that MITAC America’s tortious interference “was
12   conducted for improper purposes; namely—to illicitly obtain Bombardier confidential,
13   proprietary, and/or trade secret information knowingly and willfully to assist in the
14   development and/or certification of its MRJ; and to harm Bombardier in the form of costly
15   delays to its certification efforts for the C-Series and Global 7000/8000 Aircraft.” Dkt. No. 1
16
     at ¶ 153. In its motion, MITAC America raises two arguments. The first is that Bombardier
17
     is required to allege additional facts to support the “inference that the reason that MITAC
18
     America participated in recruiting Bombardier employees was to unlawfully acquire trade
19
     secrets.” Dkt. No. 54, at 17. As an initial matter, Bombardier’s Complaint does not require
20
     this inference as it plainly states the allegation. Dkt. No. 1 at ¶ 153. Moreover, not only
21
     does MITAC America fail to cite any authority to support this heightened pleading standard,
22
     but also it ignores the bulk of the factual allegations in Bombardier’s Complaint.          As
23
     discussed in Section II, Bombardier’s Complaint lays out in great detail (1) the collective
24
     failure of MITAC, MITAC America, and AeroTEC to certify the MRJ; (2) MITAC America’s
25
     efforts to specifically target Bombardier employees with access to Bombardier’s certification
26
     trade secrets; (3) that the employees actually stole the trade secrets; (4) that the employees
27

     BOMBARDIER INC.'S RESPONSE TO
     MITSUBISHI’S MOTION TO DISMISS
     (2:18-cv-01543-RAJ) - 12
            Case 2:18-cv-01543-RAJ Document 91 Filed 01/07/19 Page 17 of 25




 1   then worked for MITAC, MITAC America, or AeroTEC; and (5) that significant redesigns of

 2   the MRJ occurred soon thereafter. Moreover, MITAC America’s argument ignores its own

 3   use of the trade secrets (discussed in greater detail in Section III), which was clearly done for

 4   an “improper purpose.”

 5          MITAC America’s second argument, that there are not sufficient factual allegations to

 6   support the second improper purpose of harming Bombardier’s certification efforts, fails for at

 7   least the same reasons. As discussed, Bombardier repeatedly informed MITAC and MITAC
 8   America that their improper recruitment of Bombardier’s employees would harm the
 9   certification efforts for the C-Series and Global 7000/8000 Aircraft. See Section IV. MITAC
10   America’s knowledge of this coupled with its continued illicit recruiting more than plausibly
11   supports Bombardier’s theory for purposes of satisfying Rule 12(b)(6). See Libera v. City of
12   Port Angeles, 178 Wash. App. 669, 676 (2013) (“A court need not find that a defendant acted
13   with ill will, spite, defamation, fraud, force, or coercion in order to find improper purpose or
14   means.”) (citing Pleas v. City of Seattle, 112 Wash. 2d 794, 803–04, 774 P.2d 1158 (1989)).
15                  B.      MITAC America Actually Interfered with Bombardier’s Contracts
16                          and Business Expectations

17                                 1.      The Code of Ethics Is an Enforceable Contract

18          Defendants do not faithfully apprise the Court of the law regarding employee
19   handbooks or codes of conduct/ethics. Such agreements constitute valid contracts so long as
20   the employee had notice thereof and continued his employment:
21                  Plaintiff’s receipt of the handbook satisfied the requisites of
22                  contract formation. Defendant extended an offer by providing
                    the handbook . . . . Plaintiff accepted the offer by signing for
23                  the handbook and participating in the training. The
                    consideration was plaintiff’s continuation of her employment.
24                  See Pine River State Bank v. Mettille, 333 N.W.2d [622,] 627
                    [Minn. 1983] (where an employee retains employment with
25                  knowledge of new or changed conditions, although free to
26                  leave, the employee supplies the necessary consideration).

27

     BOMBARDIER INC.'S RESPONSE TO
     MITSUBISHI’S MOTION TO DISMISS
     (2:18-cv-01543-RAJ) - 13
            Case 2:18-cv-01543-RAJ Document 91 Filed 01/07/19 Page 18 of 25




 1   Gaglidari v. Denny’s Rests., 117 Wn.2d 426, 433-36 (1991); accord Cascade Auto Glass, Inc.

 2   v. Progressive Cas. Ins. Co., 135 Wn. App. 760, 145 P.3d 1253, 1256 (Wash. Ct. App. 2006)

 3   (under Washington law, employment contract may be unilaterally modified with reasonable

 4   notice); Sampson v. Jeld-Wen Inc., 2015 U.S. Dist. LEXIS 181232, at *8, (E.D. Wash. Dec.

 5   18, 2015) (“The Supreme Court of Washington has held that an employee handbook can

 6   provide the predicate for a contract modification. Offer can be found where the employer gave

 7   plaintiff a manual or handbook; the language in the handbook can constitute an offer. The
 8   employee’s retention of employment with the employer can constitute acceptance.
 9   Consideration can be found when the plaintiff continues to work for the employer.” (citations
10   omitted)). As a result, the Code of Conduct creates an enforceable agreement as to each
11   former employee.
12          Moreover, the individual defendants who were Canadian employees have additional
13   obligations to Bombardier. For example, according to applicable legislation and case law in
14   Quebec and in Ontario,, an employee owes a duty of good faith and fidelity to her employer,
15   and a departing employee may not take or use against the employer any of the employer’s
16   trade secrets or confidential information, whether during or after employment. (Exhibit A to
17   the Declaration of John D. Denkenberger in Support of Bombardier Inc.’s Motion for
18   Preliminary Injunction ("Denkenberger Decl."), Dkt. No. 87-1, at 3; Denkenberger Decl.,
19   Exhibit B, Dkt. No. 87-2, at 14).
20                                 2.        The Former Employees Breached Their Obligations
21
            MITAC America nonsensically suggests that the former employees did not breach
22
     their obligations, because the emails through which the confidential documents were stolen
23
     were allegedly secure. That is plainly not the right question. The fact that the employees took
24
     documents as they left the company, for non-legitimate-non-Bombardier purposes, itself
25
     violated the Code of Ethics.        Additionally, retaining the documents post-employment is
26
     stealing, which also violates the Code.
27

     BOMBARDIER INC.'S RESPONSE TO
     MITSUBISHI’S MOTION TO DISMISS
     (2:18-cv-01543-RAJ) - 14
            Case 2:18-cv-01543-RAJ Document 91 Filed 01/07/19 Page 19 of 25




 1          The Code of Ethics required the individual defendants to, inter alia, “not divulge

 2   confidential information to anyone other than the person or persons for whom it is intended”

 3   and to “maintain such confidentiality at all times, even after leaving the employ of

 4   Bombardier.” Complaint, Ex. D. at 15. Moreover, the Code required Bombardier property to

 5   “only be used for legitimate business purposes” and required employees to “not expose it to

 6   loss, damage, misuse or theft.” Id. at 13.

 7          As a result, actions that violated the individuals’ obligations include (1) accessing,
 8   emailing, or retaining confidential Bombardier documents beyond those needed for their
 9   respective specific tasks, (2) transmitting information to themselves for non-Bombardier or
10   personal use (or for the benefit of a future employer), and (3) failing to return or delete
11   Bombardier-confidential information upon the end of their employment.
12                                 3.      MITAC America Induced the Breach
13
            MITAC America’s motion argues in passing that the recruitment of Bombardier’s
14
     employees cannot be inferred to mean that MITAC America “induc[ed] those recruited
15
     employees to improperly disclose Bombardier’s confidential information.” Dkt. No. 54, at
16
     21.   Not only is this argument unsupported, but it contradicts the facts alleged in
17
     Bombardier’s Complaint (which must be accepted as true, for purposes of the Rule 12(b)(6)
18
     motion).   As discussed, MITAC America targeted specific Bombardier employees with
19
     expertise in and access to Bombardier’s certification-related trade secrets. This allegation is
20
     further supported by the fact that the employees targeted by MITAC and MITAC America
21
     began providing information in support of the MRJ certification efforts while they were still
22
     employed by Bombardier. Dkt. No. 1 at ¶ 49. This is just one example of the many ways
23
     that MITAC America’s recruitment efforts induced the employees to breach Bombardier's
24
     Code of Ethics.
25
26
27

     BOMBARDIER INC.'S RESPONSE TO
     MITSUBISHI’S MOTION TO DISMISS
     (2:18-cv-01543-RAJ) - 15
            Case 2:18-cv-01543-RAJ Document 91 Filed 01/07/19 Page 20 of 25



                                   4.      Bombardier’s Claims Are Not Preempted
 1
 2          MITAC America raises a preemption argument that is plainly insufficient. As an

 3   initial matter, MITAC America admits that its preemption argument applies only to the first of

 4   the four business expectations identified in Bombardier’s Complaint. See Dkt. No. 54, at 21.

 5   The argument does not affect the remaining three business expectations, and therefore the

 6   argument is not sufficient to dismiss Count VIII under Rule 12(b)(6). MITAC America’s

 7   motion concedes this point. Id.

 8          Moreover, MITAC America’s argument is premised on the “strong view” of

 9   preemption set forth in Thola v. Henschell, 140 Wash. App. 70 (2007).             However, the

10   “leading case in Washington on the preemptive scope of the Uniform Trade Secrets Act is not

11   Thola; it is [the Washington] Supreme Court’s decision in Boeing Co. v. Sierracin Corp.”

12   SEIU Healthcare Nw. Training P’ship v. Evergreen Freedom Found., 427 P.3d 688 (Ct. App.

13   Wash. 2018); Modumetal, Inc. v. Xtalic Corp., 4 Wash. App. 2d 810 (2018) (“Until or unless

14   the Washington Supreme Court overrules Boeing and adopts the Thola analysis, Boeing

15   controls.”). In Boeing, the court held that breach of confidentiality claims may be brought

16   independently of trade secrets claims. Boeing Co. v. Sierracin Corp., 108 Wash.2d 38, 48

17   (1987); Modumetal, Inc. v. Xtalic Corp., 4 Wash. App. 2d 810 (2018) (holding that “common

18   law confidentiality claims are not preempted by its trade secrets claims, regardless of whether

19   they are based on the same facts.”). In view of this authority, Bombardier’s tort claim that

20   MITAC America interfered with Bombardier’s contractual relationship and damaged the

21   corresponding business expectation is not preempted by the WUTSA.

22          Even under the “strong view” of preemption, however, Bombardier’s claim still

23   survives. It is entirely plausible that one of the at least 90 employees recruited by MITAC

24   America performed an action that breached the Code of Ethics but does not rise to the level of

25   trade secret misappropriation. In such a scenario, MITAC America would still be liable for

26   tortious interference with the contractual relationship and the resultant expectation but not for

27   trade secret misappropriation.      Given the sheer number of defendants and potential

     BOMBARDIER INC.'S RESPONSE TO
     MITSUBISHI’S MOTION TO DISMISS
     (2:18-cv-01543-RAJ) - 16
            Case 2:18-cv-01543-RAJ Document 91 Filed 01/07/19 Page 21 of 25




 1   widespread breaches of the Code of Ethics, it would be improper to determine at the pleading

 2   stage that the WUTSA preempts the entirety of Bombardier’s first theory of tortious

 3   interference.

 4                   C.    Bombardier Had a Valid Business Expectation in the Continued
                           Employment of the Individual Defendants
 5
 6          At least some of the 90 employees that were lured by MITAC America’s efforts were

 7   Canadian employees of Bombardier. See, e.g., Complaint Exhibit A at Exhibits 2, 4, and 5.

 8   This includes at least Defendants Basson, Dornéval, and Ayre (whose Canadian employment

 9   status has further been admitted) as well as some of Does 1-88. See, e.g., Dkt. Nos. 60-65.

10   This is also not surprising given that “MITAC America organized a ‘job fair’ in Montréal to

11   be held on July 15-16, 2016 at a venue located less than one (1) kilometer from Bombardier’s

12   global principal place of business.” Dkt. No. 1 at ¶ 49.

13          Because these employees were Canadian employees, they were not at-will employees

14   under Washington state law. Generally speaking, Canadian employees owe a duty of good

15   faith and fidelity to their employers. See Denkenberger Decl., Ex. A, Dkt. No. 87-1, at 3; id.,

16   Ex. B, Dkt. No. 87-2, at 14. Beyond their status as Canadian employees, Bombardier’s

17   Complaint alleges that the employees were more than “simple ‘at-will’ employment

18   arrangements at least because each employee had a continuing obligation following

19   termination of employment to maintain the confidentiality of all Bombardier proprietary and

20   confidential information.” Dkt. No. 1 at ¶ 148 (emphasis added).

21          In its motion, MITAC America provides no explanation for its bald assertion that all

22   of the employees in question were at-will employees. Instead, it merely incorrectly assumes

23   this fact. Similarly, its motion provides no analysis of the obligations of an employee to its

24   employer under the appropriate Canadian authority.         Additionally, even if all of the

25   employees were at-will employees, which they are not, this does not address all four of the

26   business expectations raised in Bombardier’s Complaint.            For example, whether the

27   employees are at-will employees is immaterial to their contractual obligation to “not divulge

     BOMBARDIER INC.'S RESPONSE TO
     MITSUBISHI’S MOTION TO DISMISS
     (2:18-cv-01543-RAJ) - 17
            Case 2:18-cv-01543-RAJ Document 91 Filed 01/07/19 Page 22 of 25




 1   [Bombardier] confidential information to anyone other than the person or persons for whom it

 2   is intended, unless authorized or legally required to do so.” Dkt. No. 1 at ¶ 147. As such,

 3   Count VIII as pled more than meets the plausibility standard of Rule 12(b)(6).

 4                  D.      Bombardier Properly Alleged Damages as a Result of MITAC
                            America’s Tortious Interference
 5
 6          Regarding the allegations of damages for MITAC America’s tortious interference,

 7   MITAC America argues simply that the Complaint does not allege any missed deadlines

 8   related to the certification schedules set forth for the C-Series and Global 7000/8000 Aircraft.

 9   Not only is this untrue, but it is not the proper question. As an initial matter, the Complaint

10   plainly alleges harm to Bombardier in “the form of costly delays to its certification efforts for

11   the C-Series and Global 7000/8000 Aircraft.” (Dkt. No. 1 at ¶ 153.) Indeed, Paragraph 153

12   of the Complaint identifies that this was the improper purpose of MITAC America’s

13   interference, and Paragraph 154 further confirms and alleges that these delays in fact

14   occurred. (Id.at ¶¶ 153-154.)

15          Bombardier was not required to allege that its projects were actually delayed in order

16   to survive a Rule 12(b)(6) motion. Bombardier’s Complaint identifies multiple forms of

17   damage, all of which are unaddressed by MITAC America’s motion. For example, it is

18   undisputed that at least 90 Bombardier employees were illicitly lured from Bombardier and

19   that Bombardier alleged interference with its business expectation that it would continue to

20   employ such personnel. The resultant damage, including that Bombardier no longer employs

21   these individuals, is self-evident from the Complaint, which details MITAC America’s

22   successful efforts to hire these employees. Additionally, there is no requirement that the

23   certification of Bombardier aircraft was actually delayed for there to be actual damages. The

24   fact that the certification efforts were interfered with, which necessarily resulted in harm

25   (monetary and otherwise) to Bombardier, is more than enough to state a claim. Indeed, the

26   threat of these various damages are outlined throughout the Complaint and confirmed by

27   Paragraph 154. In view of these allegations, MITAC America’s cited authority is inapposite.

     BOMBARDIER INC.'S RESPONSE TO
     MITSUBISHI’S MOTION TO DISMISS
     (2:18-cv-01543-RAJ) - 18
           Case 2:18-cv-01543-RAJ Document 91 Filed 01/07/19 Page 23 of 25



     VI.   CONCLUSION
 1
           For the foregoing reasons, Bombardier respectfully requests that the Court deny
 2
     MITAC America’s Motion.
 3
 4
           Dated this 7th day of January, 2019.
 5
 6                                                CHRISTENSEN O'CONNOR
 7                                                JOHNSON KINDNESSPLLC

 8
 9
10                                                s/ John D. Denkenberger
                                                  John D. Denkenberger, WSBA No.: 25,907
11                                                Brian F. McMahon, WSBA No.: 45,739
                                                  E. Lindsay Calkins, WSBA No.: 44,127
12
                                                  Christensen O’Connor Johnson KindnessPLLC
13                                                1201 Third Avenue, Suite 3600
                                                  Seattle, WA 98101-3029
14                                                Telephone: 206.682.8100
                                                  Fax: 206.224.0779
15
                                                  E-mail: john.denkenberger@cojk.com,
16                                                brian.mcmahon@cojk.com,
                                                  lindsay.calkins@cojk.com, litdoc@cojk.com
17
                                                  Attorneys for Plaintiff Bombardier Inc.
18
19
20
21
22

23
24
25
26
27

     BOMBARDIER INC.'S RESPONSE TO
     MITSUBISHI’S MOTION TO DISMISS
     (2:18-cv-01543-RAJ) - 19
           Case 2:18-cv-01543-RAJ Document 91 Filed 01/07/19 Page 24 of 25




 1                                 CERTIFICATE OF SERVICE

 2          I hereby certify that on January 7, 2019, I electronically filed the foregoing with the

 3   Clerk of the Court using the CM/ECF system which will send notification of such filing to the

 4   following:

 5   Jerry A. Riedinger             Mack H. Shultz                   Mary Z. Gaston
 6   PERKINS COIE LLP               PERKINS COIE LLP                 PERKINS COIE LLP
     Email:                         Email:                           Email:
 7   JRiedinger@perkinscoie.com     MShultz@perkinscoie.com          MGaston@perkinscoie.com
     docketsea@perkinscoie.com      docketseapl@perkinscoie.com      docketsea@perkinscoie.com
 8   lshaw@perkinscoie.com          sbilger@perkinscoie.com          jstarr@perkinscoie.com
     sporter@perkinscoie.com
 9
10   James Sanders                  Shylah R. Alfonso
     PERKINS COIE LLP               PERKINS COIE LLP
11   Email:                         Email:
     JSanders@perkinscoie.com       SAlfonso@perkinscoie.com
12   RBecken@perkinscoie.com        docketsea@perkinscoie.com
13   docketsea@perkinscoie.com
     jdavenport@perkinscoie.com
14
     Attorneys for Mitsubishi Aircraft Corporation America Inc.
15
16
     Richard J. Omata                               Mark A. Bailey
17   KARR TUTTLE CAMPBELL                           KARR TUTTLE CAMPBELL
     Email: romata@karrtuttle.com                   Email: mbailey@karrtuttle.com
18   jnesbitt@karrtuttle.com                        jsmith@karrtuttle.com
     swatkins@karrtuttle.com                        mmunhall@karrtuttle.com
19
                                                    sanderson@karrtuttle.com
20
     Attorneys for Aerospace Testing Engineering & Certification Inc., Michel Korwin-
21   Szymanowski, Laurus Basson, and Cindy Dornéval
22   Daneil T. Hagen
23   KARR TUTTLE CAMPBELL
     Email: dhagen@karrtuttle.com
24                                               s/ John D. Denkenberger
                                                 John D. Denkenberger, WSBA No.: 25,907
25                                               Brian F. McMahon, WSBA No.: 45,739
                                                 E. Lindsay Calkins, WSBA No.: 44,127
26
                                                 Christensen O’Connor Johnson KindnessPLLC
27                                               1201 Third Avenue, Suite 3600

     BOMBARDIER INC.'S RESPONSE TO
     MITSUBISHI’S MOTION TO DISMISS
     (2:18-cv-01543-RAJ) - 20
           Case 2:18-cv-01543-RAJ Document 91 Filed 01/07/19 Page 25 of 25



                                        Seattle, WA 98101-3029
 1                                      Telephone: 206.682.8100
 2                                      Fax: 206.224.0779
                                        E-mail: john.denkenberger@cojk.com,
 3                                      brian.mcmahon@cojk.com,
                                        lindsay.calkins@cojk.com, litdoc@cojk.com
 4
                                        Attorneys for Plaintiff Bombardier Inc.
 5
 6
 7
 8
 9
10

11
12
13
14
15
16

17
18
19
20
21
22

23
24
25
26
27

     BOMBARDIER INC.'S RESPONSE TO
     MITSUBISHI’S MOTION TO DISMISS
     (2:18-cv-01543-RAJ) - 21
